Warner, Chief Justice.
This was a case of garnishment’ instituted in the court below, and brought up to this court by writ of error. When the case was called here the defendant in garnishment made a motion to dismiss it, on the ground that it did not appear from the record that any judgment had been rendered in the court below, which this court could either affirm or reverse, and that the case was still pending in that court. The presiding judge certified “ that the announcement was made by him that the motion docket on which the case was entered had been closed for the term, and that counsel interested in cases on that docket need not attend further. Afterwards the plaintiff’s counsel asked the court to take up the ease in the absence of the defendant’s leading counsel) who was sent for, and on coming into court, stated in his place that there was really no indebtedness on the part of the garnishee, that he was bona fide defending, and desired time to make the answer of the garnishee more full and as it was intended to have been, and as. there was no jury to try a traverse of the answer, the juries having been discharged, the court, in the exercise of its discretion in favor of justice, continued the ease, with leave to amend the garnishee’s answer.
The case is still pending in the court below, and the writ *292of error must be dismissed; Code, 4250. Whereupon the plaintiff asked leave to withdraw the writ of error, which was granted.